Citation Nr: 1817514	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The issues of an initial rating in excess of 70 percent for bipolar disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  A December 2002 rating decision that denied to reopen claims for service connection for bilateral hearing loss and tinnitus is final.

2.  Evidence received since the December 2002 rating decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for entitlement to service connection for bilateral hearing loss. 

3.  The evidence received since the December 2002 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

4.  Tinnitus was not shown in active service or within a year thereafter, and the most probative evidence of record does not demonstrate that the Veteran's tinnitus was caused by or incurred in service.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision declining to reopen the claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  Evidence received since the December 2002 rating decision is not new and material pertaining to the claim for service connection for bilateral hearing loss; hence, the criteria for reopening the claim of service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  New and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1101, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New Material Evidence

Historically, a June 1998 rating decision denied claims for service connection for bilateral hearing loss and tinnitus on the basis of no disability shown in service and no current disability at the time of the appeal.  The Veteran did not appeal that decision and that decision is final.  38 U.S.C. § 7105 (2012).

In June 2002, the Veteran sought to reopen her claims for entitlement to service connection for bilateral hearing loss and tinnitus.  A December 2002 rating decision declined to reopen the claims on the basis that new and material evidence had not been received.  The Veteran did not appeal that decision and that decision is final.  38 U.S.C. § 7105 (2012).

In September 2010 the Veteran again sought to reopen her claims for bilateral hearing loss and tinnitus.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the final December 2002 RO decision includes VA medical center (VAMC) records, private medical records, a VA examination, the Veteran's October 2017 hearing testimony, statements from the Veteran regarding his claims, and duplicate copies of the Veteran's service treatment records (STRs).

An August 2004 VAMC record noted the Veteran's ears to be within normal limits.

In September 2011, the Veteran underwent a VA general medical examination.  She did not complain of or report any issues, concerns, or symptomology in regards to her hearing or her ears.  She reported that she had no chronic physical health problems.  She specifically denied tinnitus.  Upon examination, her ears were found to be normal, with no discharge and her hearing was found to be grossly normal.  

A January 2012 VAMC note indicated the Veteran did not have ear pain, tinnitus, or discharge.

Additionally, November 2015 and March 2016 VAMC notes stated the Veteran did not have any difficulty with her hearing.  

In her October 2017 hearing, the Veteran testified that she occasionally had a ringing in her ears, but that she had not been diagnosed with tinnitus.  The Veteran also testified that she did not have a hearing problem.  

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the new evidence associated with the claims file since the final December 2002 rating decision does not relate to any unproven element of the previously denied claim for hearing loss.  The basis of the December 2002 denial to reopen was that there was no new and material evidence which indicated the Veteran had either hearing loss or tinnitus.  The new evidence introduced into the record since that denial showed that the Veteran does not have hearing loss.  Indeed, the medical evidence associated with the Veteran's file clearly establish that the Veteran is not suffering from, been diagnosed with, or has complained of hearing loss.  Thus, though there has been new evidence submitted, the evidence is not material and is cumulative of evidence previously submitted, which also did not establish a diagnosis of hearing loss.  The Board finds, then, that the new evidence associated with the claims file since the December 2002 rating decision does not relate to any unproven element of the previously denied claim for hearing loss.  Accordingly, the Board finds that new and material evidence has not been submitted in regards to hearing loss and the claim for service connection for bilateral hearing loss is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

In regards to her claim for tinnitus, the Board notes that the Veteran testified that she has occasional ringing in her ears.  As this indicated that the Veteran was suffering from a disability at the time of the appeal, the Board finds that this evidence is material, as it goes to an unproven element - her experiencing tinnitus - of the previously denied claim.  Consequently, the Board finds that the claim for entitlement to service connection for tinnitus is reopened. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In an October 1994 enlistment examination, the Veteran was not found to have any issues regarding her ears and she had no complaints of tinnitus.

In a June 1996 separation examination, the Veteran reported being in good health.  She did not indicate any concerns or symptomology regarding her ears or tinnitus.  

In March 1998, the Veteran underwent a VA examination regarding her ears.  She reported an intermittent ringing sound bilaterally in her ears which lasted from 30 minutes to one hour.  She reported excess noise exposure in service and that she was afforded the use of ear protection. 

An August 2004 VAMC record noted the Veteran's ears to be within normal limits.

In September 2011, the Veteran underwent a VA general medical examination.  She did not complain of or report any issues, concerns, or symptomology in regards to her ears.  She reported that she had no chronic physical health problems.  She specifically denied tinnitus.  Upon examination, her ears were found to be normal.  

A January 2012 VAMC note indicated the Veteran did not have ear pain, tinnitus, or discharge.

Additionally, November 2015 and March 2016 VAMC notes stated the Veteran did not have any difficulty with her hearing.  

As stated above, in her October 2017 hearing, the Veteran testified that she occasionally had a ringing in her ears, but that she had not been diagnosed with tinnitus.  

The Board notes that the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, here, the Veteran has not asserted that she first noticed tinnitus in service or within a year of her separation from service.  Her first complaint of tinnitus was in her March 1998 VA examination, two years after her separation, where she indicated intermittent ringing in her ears, but also noted she was afforded hearing protection in-service.  Additionally, other than her 2017 hearing testimony, the March 1998 VA examination assertion is the only time the Veteran has claimed to experience ringing in her ears.  Indeed, she has denied tinnitus and had multiple examinations in the intervening years with no complaints of, reports of, or symptomology concerning tinnitus.  Specifically, that evidence is against a finding that the Veteran had continuity of symptomology since her separation from service.

Based on the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for tinnitus.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in her report that she experienced tinnitus in 1998 and at the time of her 2017 hearing.  However, the Board does not find that the preponderance of evidence supports a finding that the Veteran has had tinnitus since her separation from service, or within one year of her separation, or with any continuity during the time since her separation from service.  Indeed, other than her report of occasional ringing in her ears in her 1998 VA examination and her 2017 hearing, there is no evidence that the Veteran was experiencing tinnitus at all.  Further, there is no evidence that these two isolated reports of experiencing tinnitus on two separate occasions are related to her period of service many years earlier.  As such, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or within a year after her service or was otherwise caused by her military noise exposure.

Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for a bilateral hearing loss is denied.

As new and material evidence has been received, the request to reopen the claim for service connection for tinnitus is granted.  To that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is denied.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

During the October 2017 Board hearing, the Veteran indicated that her service connected bipolar disorder had increased in severity.  The Veteran last underwent a VA examination for the purpose of evaluating her bipolar disorder in August 2011, over 6 years ago.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with her claim for an increased rating for her bipolar disorder on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2017.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected bipolar disorder.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with her service-connected bipolar disorder and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to her service-connected bipolar disorder.

The examiner should specifically consider the contentions expressed in the Veteran's lay statements of record, including her October 2017 hearing testimony.

Additionally, the examiner should address the private medical records from D.M, dated March 2015, and Dr. M.T, dated April 2014.

3.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


